Citation Nr: 1726471	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as secondary to service-connected unspecified gastritis. 

2.  Entitlement to service connection for a respiratory disability, to include mild restrictive lung disease and bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in Los Angeles, California.    

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2013 and March 2016, the Board remanded the claims for additional development.  

In an August 2016 rating decision, the Appeals Management Center (AMC) granted service connection for unspecified gastritis, previously claimed as chronic stomach pain, and assigned a 50 percent rating, effective August 31, 2007.  The Veteran did not initiate an appeal and as such, the decision represents a full grant of the benefits sought on appeal for service connection for chronic stomach pain, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Veteran has expressly filed a claim for service connection for chronic bronchitis, and the claim was adjudicated as such in the May 2008 rating decision.  However, as the evidence of record contains a diagnosis of mild restrictive lung disease as well, see May 2013 Disability Benefits Questionnaire (DBQ) report, the issue encompasses entitlement to service connection for a respiratory disability, to include chronic bronchitis and mild restrictive lung disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the record reveals a January 1993 Application for Compensation containing service connection claims for a puncture wound of the left hand, pilonidal cystectomy, colitis, a cervical spine disability, bilateral hearing loss, and tinnitus.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Sarcoidosis 

The Veteran maintains that his claimed sarcoidosis manifested by in-service stomach symptoms, including "vomiting, diarrhea, [and] very bad stomach cramps."  See April 2013 Hearing Tr. at 20.  He also contends that his claimed sarcoidosis was caused or aggravated by service-connected unspecified gastritis, previously claimed as a chronic stomach condition.  See April 2013 Hearing Tr. at 18.

While service treatment records do not contain diagnoses of sarcoidosis, they document various complaints and treatments for symptoms including nausea, diarrhea, stomach cramps, and vomiting, which the Veteran contends are related to his claimed sarcoidosis.   See March 1992 emergency care and treatment record (noting severe abdominal pain and "constant cramping"); June 1992 service treatment record (noting a complaint of upset stomach and vomiting); January 1993 service treatment records (noting a complaint of diarrhea, reddish vomit, and sweats); January 14, 1993 emergency care and treatment record (noting a chief complaint of body aches, chills, and nausea); January 23, 1993 emergency care and treatment record (noting chief complaint of stomach cramps, diarrhea, and neck pain).  

Post-service treatment records contain various complaints, treatments, and diagnoses referable to sarcoidosis since 2003, many suggesting a potential relationship between the claimed sarcoidosis and service-connected unspecified gastritis.  Significantly, an August 2004 private treatment note from Dr. O.P.S. documents that, based on prior gastric and liver biopsy results, the Veteran had "multisystem sarcoidosis involving mainly the liver and stomach."  Dr. O.P.S. noted that "while gastric sarcoidosis is not that common . . . there [was] no doubt that [the Veteran] had it because the gastric biopsy showed noncaseating granulomas."  In a June 2008 VA treatment note, Dr. E.P.D. noted that the Veteran had "complicated [previous medical history] of sarcoidosis w/ potential involvement of lung, GI tract, PNS, and joints."  Further, a May 2013 DBQ examiner diagnosed the Veteran with "liver [and] gastric [but] not pulm[onary]" sarcoidosis. 

The current medical opinions of record fail to adequately address the matter of service connection on direct and secondary basis. 

While a September 2007 private treating physician, Dr. R.A., opined that the Veteran's sarcoidosis "more likely than not [was] from the [e]ffects of sarcoidosis while in the Navy from 1989-1993," the opinion was unaccompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The May 2013 DBQ examiner wrote "yes" as to whether the Veteran had any findings, signs, or symptoms attributable to sarcoidosis, specifying that such was "GI (gastrointestinal) not pulmonary."  The examiner did not provide an etiology opinion.  

In an October 2013 DBQ examination report, Dr. J.C. stated that he did not review the claims file and remarked that there was no diagnosis of sarcoidosis at that time.  No etiology opinion was provided. 

In a subsequent October 2013 addendum opinion, Dr. J.R.S. opined that the claimed sarcoidosis was less likely than not due to service because the diagnosis of sarcoidosis was made "10 years after military service [and] [t]here is no evidence in the STR to suggest early symptoms of sarcoidosis of either the respiratory or gastrointestinal tract."  However, this opinion relied on the absence of documented treatment records and failed to provide an adequate rationale for its conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez, 22 Vet. App. at 295.  

In a July 2016 opinion, Dr. J.C. opined that "[m]edical records and diagnostic testing only confirms sarcoidosis of the liver, not of the gastric region or stomach" and that "the Veteran's liver sarcoidosis is less likely as not causally related to service or to a service-connected disability."  As rationale, Dr. J.C. wrote that "there is no mention of sarcoidosis condition in the Veteran's medical records during service" and "[t]he onset of sarcoidosis of the liver was made after military service."  Dr. J.C. concluded that, "[t]hus, the diagnosis of sarcoidosis of the liver is unrelated to military service at this time." He also remarked that his opinion "would not change if service-connection for a stomach disability was granted."  The Board finds that the July 2016 opinion is inadequate.  This opinion again solely relied on the lack of documented treatment records for sarcoidosis during service and failed to provide an adequate rationale for its conclusion.   See Dalton, 21 Vet. App. 23 (2007); Nieves-Rodriguez, 22 Vet. App. at 295.  Further, Dr. J.C. did not specifically address whether the claimed sarcoidosis was caused or aggravated during service.   Moreover, in concluding that the medical records "only confirms sarcoidosis of the liver, not of the gastric region or stomach," Dr. J.C. failed to address the May 2013 DBQ examiner's finding that the Veteran had findings, signs, or symptoms attributable to sarcoidosis, specifically "GI (gastrointestinal) [and] not pulmonary," which suggests to the Board that his opinion was based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461(1993).

Therefore, under these circumstances, a remand is necessary to obtain an addendum opinion addressing all of the deficiencies noted above. 

Respiratory disability, to include chronic bronchitis and mild restrictive lung disease

The Veteran contends that the claimed respiratory disabilities, to include chronic bronchitis and mild restrictive lung disease, are due to service.  See April 2013 Hearing Tr. at 13.  He also contends that his respiratory disabilities are due to non-service-connected sarcoidosis currently on appeal.  See August 2007 Claim. 

The Veteran's January 1989 enlistment examination report documents normal findings for the lungs and chest.  In the accompanying report of medical history, the Veteran responded "yes" as to whether he had experienced asthma.  The service examiner wrote that the Veteran reported having had asthma at age five.   

Service treatment records include various complaints and treatments referable to respiratory symptoms, to include a January 1990 service treatment record documenting assessment of reactive air way disease and complaint of "coughing and wheezing"; September 1991 service treatment record showing an assessment of bronchitis and a finding of rhonchi in the chest; January 1993 service treatment record noting yellow phlegm and cough as well as a finding of rhonchi throughout the chest, followed by an assessment of bronchitis; and January 1993 emergency care and treatment record documenting an assessment of viral syndrome of bronchitis.  A November 1992 separation examination report documents a normal finding for the lungs and chest. 

Post-service, the Veteran has been diagnosed with restrictive lung disease.  See April 2008 VA treatment record; May 2013 DBQ examination report; June 2016 VA treatment note.  

In the most recent nexus opinion, issued in July 2016, Dr. J.C. initially commented that the "[e]nlistment report of medical examination documents pre-existing history of [a]sthma at the age of 5."  Dr. J.C. also noted that there was no current diagnosis of bronchitis.  As for current diagnosis of restrictive lung disease,  Dr. J.C. opined that such was less likely as not due to service, noting that "[a]lthough service treatment records document assessment of bronchitis on several occasions . . . separation examination does not suggest an ongoing respiratory condition."  He also reasoned that "[h]ad there been a sequela of the [b]ronchitis noted while in service, one would expect to see an obstructive component on the PFT (as documented in the April 2008 VA treatment record)."  

The Board observes that, as no respiratory condition was noted in the January 1989 enlistment examination report, the presumption of soundness attaches, which may be rebutted only by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 C.F.R. § 3.304 (b) (2015).

Once VA undertakes an effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the July 2016 examiner provided a negative nexus opinion, he did not address whether the Veteran's respiratory disability clearly and unmistakably preexisted service and was not aggravated by service.  Therefore, the opinion is inadequate to address the instant claim, and on remand, the AOJ should obtain an addendum opinion addressing the noted deficiency. 
	
While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Return the claims file, to include a copy of this remand, to an examiner other than the physician who rendered the July 2016 opinion, for an addendum opinion addressing the nexus elements for the Veteran's claimed sarcoidosis.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current diagnoses of sarcoidosis, present at any time during the pendency of the Veteran's claim (i.e. since August 2007), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should consider the following evidence: 1) the August 2004 private treatment note from Dr. O.P.S. stating that ". . . there [was] no doubt that [the Veteran] had [gastric sarcoidosis] because the gastric biopsy showed noncaseating granulomas"; 2) the June 2008 VA treatment record noting that the Veteran had a "complicated [previous medical history] of sarcoidosis w/ potential involvement of lung, GI tract, PNS, and joints"; and 3) the May 2013 DBQ examiner diagnosing the Veteran with "liver [and] gastric . . . " sarcoidosis.

(B)  Then, the examiner should opine whether the diagnosed condition was at least as likely as not (50 percent or greater probability) related to the Veteran's service.  

In rendering his or her opinion, the examiner should consider various in-service complaints and treatments for stomach symptoms, which the Veteran contends are related to his claimed sarcoidosis.  The examiner should also address the September 2007 private physician's statement that the Veteran's sarcoidosis "more likely than not [was] from the [e]ffects of sarcoidosis while in the Navy from 1989-1993." 

(C)  Notwithstanding the above, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition was caused OR aggravated (worsened beyond the natural progression) by the Veteran's service-connected unspecified gastritis, previously claimed as chronic stomach condition.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should consider all evidence of record, including lay statements and medical records.  The rationale for all opinions offered should be provided. 

3.  Return the claims file, to include a copy of this remand, to an examiner other than the physician who rendered the July 2016 opinion, for an addendum opinion addressing the etiology of the Veteran's claimed respiratory disabilities.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

(A)  The examiner should identify all diagnoses for respiratory disabilities present since the date of the claim (i.e. since August 2007), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B)  For each diagnosis, the examiner should opine whether there is clear and unmistakable evidence that the disability pre-existed service. 

In this regard, the examiner should specifically consider the January 1989 report of medical history indicating that the Veteran had a pre-existing history of asthma. 

(C)  If there is clear and unmistakable evidence that the respiratory disability pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing respiratory disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disability, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(D)  If there is no clear and unmistakable evidence that the current respiratory disability pre-existed service, then the examiner is asked whether it is at least as likely as not that such is directly related to service, to include various complaints and treatments for respiratory symptoms during service, to include the January 1990, September 1991, and January 1993 service treatment records referenced in the Remand. 

A complete rationale should be given for all opinions and conclusions expressed.  

4.   After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


(CONTINUED ON NEXT PAGE)







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




